Citation Nr: 1144705	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  11-10 337
                                and	)	DATE
                 NO.  06-19 793	)
	)



On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska


THE ISSUE

1.  Entitlement to service connection for a mental illness for the purpose of establishing eligibility for medical treatment only under the provisions of 38 U.S.C.A. § 1702.

2.  Whether new and material evidence has been submitted to reopen a previously-denied claim for entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for a left knee disorder.

5.  Entitlement to service connection for an acquired psychiatric disorder to include post-traumatic stress disorder (PTSD), depression, and anxiety.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty for training from June 1985 to August 1985 and he served on active duty from August 1989 to August 1992. 

These matters come before the Board of Veterans' Appeals (Board) from decisions of the RO in Lincoln, Nebraska.  In July 2008, the Board denied service connection for PTSD and remanded the other three issues for additional evidentiary and procedural development.  The Veteran appealed the PTSD denial to the United States Court of Appeals for Veterans Claims (Court).  In a September 2009 Order, the Court endorsed a joint motion for remand filed by both parties to the case, vacated the denial of service connection for PTSD and remanded that claim for further evidentiary development.  The Board issued a remand for such development in February 2010.  Unfortunately, such development has not been accomplished as requested, for various reasons, and the matter is once again before the Board for appellate review.  The remaining three issues have been certified for Board review as well; however, many of the same difficulties plague the necessary development with regard to these issues, and they must also again be remanded.  

The issue of entitlement to service connection for a mental illness for the purpose of establishing eligibility for medical treatment only under the provisions of 38 U.S.C.A. § 1702 was initially raised by the RO on its own motion in July 2010.  An RO decision was promulgated the same month.  The Veteran and his attorney nevertheless have perfected an appeal to the Board on the matter.

The issues of whether new and material evidence has been submitted to reopen a previously-denied claim for entitlement to service connection for right ear hearing loss, entitlement to service connection for a right knee disorder, entitlement to service connection for a left knee disorder, and entitlement to service connection for an acquired psychiatric disorder to include post-traumatic stress disorder (PTSD), depression, and anxiety, are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action on his part is required.


FINDING OF FACT

The Veteran did not develop an active mental illness within two years after discharge or release from the active military, naval, or air service, and before the end of the two-year period beginning on the last day of the Persian Gulf War.  


CONCLUSION OF LAW

The criteria for service connection for a mental illness for treatment purposes only under 38 U.S.C.A. Chapter 17 have not been met.  38 U.S.C.A. § 1702 (West 2002 & Supp. 2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The provisions of the Veterans Claims Assistance Act setting forth the VA's duties to notify and assist have no effect on an appeal where the law, and not the underlying facts or development of the facts, are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  Additionally, the Board observes that the Veteran is represented by an able attorney in this matter, who is deemed to be familiar with the evidence and information which would tend to support the Veteran's claim. 

For the purposes of establishing eligibility for VA medical care, any veteran of World War II, the Korean conflict, the Vietnam era, or the Persian Gulf War who developed an active psychosis (1) within two years after discharge or release from the active military, naval, or air service, and (2) before the end of the two-year period beginning on the last day of the Persian Gulf War, in the case of a veteran of the Persian Gulf War, shall be deemed to have incurred such disability in the active military, naval, or air service.  Additionally, for the purposes of establishing eligibility for VA medical care, any Veteran of the Persian Gulf War who develops an active mental illness other than psychosis shall be deemed to have incurred such disability in the active military service, if such disability develops (1) within two years after discharge or release from the active military, naval, or air service, and (2) before the end of the two-year period beginning on the last day of the Persian Gulf War.  38 U.S.C.A. § 1702 (West 2002 & Supp. 2010).  In this case, the earlier of these dates would be two years after the Veteran's discharge from service in August 1992, or August 1994. 

In this case, while the Veteran's medical records reflect multiple diagnoses involving mental illness, there is no evidence that any of these illness initially developed within two years of his discharge from active service in August 1992.  The earliest medical evidence tending to show a mental illness is dated after 2002.  It appears that his initial psychiatric treatment took place after his incarceration in 2002, more than ten years after his discharge from service.  There is simply no corroboration of the implied claim that the Veteran developed a mental illness within two years of his discharge from service.  The benefit sought must be denied.


ORDER

Service connection for a mental illness for the purpose of establishing eligibility for medical treatment only under the provisions of 38 U.S.C.A. § 1702 is denied.

REMAND

Essentially, the Board's July 2008 remand and the February 2010 remand requested the same actions with regard to the issues covered by each remand.  The July 2008 remand ordered that medical records from the Omaha Correctional Center be obtained and that the Veteran be provided with VA examinations for the purpose of identifying all current disabilities involving his knees and any medical nexus between the current disabilities and his periods of active service.  The February 2010 remand ordered that psychiatric/mental health records from the Omaha Correctional Center, and any other care provider(s) be obtained and that the Veteran be provided with a VA examination for the purpose of identifying all current mental health impairment and any medical nexus between the current disability(ies) and his periods of active service.  

In carrying out the remand orders, the RO obtained some medical records from the Omaha Correctional Center.  However, no mental health treatment or evaluation records were included.  The letter from the prison which accompanied the records indicates that the prison has released all the records which could legally be provided to the VA, and contains a citation to the relevant state statute which gives the prison the authority to withhold the mental health and psychological records of an inmate, Neb.Rev.St. § 83-178(2).  

The RO also obtained medical records from the residential treatment facility where the Veteran was placed after his release from prison.  Under these circumstances, the Board holds that the records requests in the prior remands have been satisfied.  For purposes of the current remand, it would appear necessary merely that records reflecting his current treatment at the residential treatment facility should be updated for his claims file.  If the Veteran has subsequently received medical care relevant to the issues on appeal, he is hereby informed that he should inform the RO so that the RO can assist him in obtaining copies of these records to support his claims. 

The second remand order involved providing VA examinations for the Veteran.  No examinations have yet been accomplished; although the RO has attempted to schedule examinations many times and RO personnel have expended much time and energy on this problem, as documented in the Veteran's claims file.  During the time between the July 2008 remand and the most recent RO adjudication of his claims, contained in the July 2011 Supplemental Statement of the Case, the Veteran was released from prison, but was immediately committed to a mental health residential treatment facility on an involuntary basis, as he was/is considered to be a threat to his community.  His current situation is unclear, but it appears likely that he remains in treatment, given the various estimates as to the length of intensive treatment required, which range from nearly a year of treatment to six years of treatment required.

Despite the RO's multiple attempts to provide examinations for the Veteran, they were unable to do so.  The residential treatment facility where he is committed has certified that he cannot leave the secure facility without shackles, because he is a danger to the community.  The VA Medical Center has certified that they are unequipped for an examinee in shackles, and they have refused to have the Veteran on their campus under those circumstances.  The RO attempted to provide an examination on the weekend, when presumably the Medical Center would be less busy, but this suggestion was refused as well.  The RO contacted a private company which performs VA examinations, but this company also refused an examinee in shackles.  

In the attempt to sort out the examination problems, the RO sought guidance from the VA's Compensation and Pension Service.  That Service suggested that several other options should be explored prior to determining that examinations were impossible, i.e., that all possible avenues had been exhausted.  Specifically, the Service suggested that the RO should attempt to have the Veteran examined at his residential treatment facility, either by a VA examiner, or by a contracted clinician, or if neither of these options is feasible, by a physician or other qualified medical professional employed by the facility using VA examination protocols.  It does not appear that these options have been explored yet; or at least there is no documentation in the file showing that the RO has attempted to arrange VA examinations to be conducted at the residential facility where the Veteran is confined.  
Therefore, the Board finds that another remand is necessary to satisfy the VA's duty to assist as interpreted by the prior remands.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the veteran to develop the facts pertinent to the claim.  Furthermore, the RO is required to fully complete the development ordered by the Board and by the Court.  Stegall v. West, 11 Vet. App. 268 (1998); Ascherl v. Brown, 4 Vet. App. 371, 377 (1993). 

Accordingly, the case is REMANDED for the following action:

1.  After securing the necessary release, the RO should obtain updated records reflecting medical and mental health care provided to the Veteran since August 2009 at the residential treatment facility where he has been residing.

2.  The veteran should be afforded VA psychiatric and orthopedic examinations to identify all current disabilities involving his knees and any acquired psychiatric disorder(s), and any medical nexus between the current disabilities and his periods of active service.  

If the Veteran is still confined to a residential treatment facility, and unable to leave the facility without shackles, the RO should explore whether the VA examiner(s) can go to the locked treatment facility for the examination(s); or whether a physician or other qualified medical professional at the facility can perform the examination(s) using VA examination protocols.  All efforts and contacts in this regard should be clearly documented in the claims file.  

All tests and studies deemed helpful by the examiner(s) should be conducted in conjunction with the examination(s).  The claims file, including all records obtained pursuant to the above request, must be made available to the examiner(s) for review before the examination(s).  

After review of the information contained in the Veteran's claims file, the orthopedic examiner should determine the etiology of any knee disorders found.  All pertinent symptomatology and clinical findings must be reported in detail.  The examiner should render an opinion as to whether the Veteran has a right and/or left knee disorder which is related to the Veteran's active military service in any way.  A complete rationale for all opinions expressed must be fully explained.  If the examiner cannot form an opinion without resorting to mere speculation, the examiner should so state, and provide a full explanation for this conclusion.

After review of the information contained in the Veteran's claims file, the psychiatric examiner should determine the nature and etiology of all current psychiatric disorders.  The examiner should provide an informed medical opinion as to whether it is more, less, or equally likely that any psychiatric disorder had its inception during or is etiologically related to the Veteran's periods of active service.  A complete rationale for all opinions expressed should be fully explained.  If the examiner cannot form an opinion without resorting to mere speculation, the examiner should so state, and provide a full explanation for this conclusion.

3.  The RO should review the Veteran's file to determine whether he has submitted new and material evidence pertaining to the issue of entitlement to service connection for right ear hearing loss.  

IF and only if new and material evidence is identified, the RO should provide the Veteran with a VA audiological examination, pursuant to the guidelines outlined above, to obtain an informed medical opinion as to whether the Veteran has right ear hearing loss which is related to his active military service or to a service-connected disability in any way.  A complete rationale for all opinions expressed should be fully explained.  If the examiner cannot form an opinion without resorting to mere speculation, the examiner should so state, and provide a full explanation for this conclusion.

4.  After the development requested above has been completed, the RO should again review the record.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


